--------------------------------------------------------------------------------

Exhibit 10.1
 
SECOND AMENDMENT TO LOAN AGREEMENT


THIS SECOND AMENDMENT TO LOAN AGREEMENT (this "Amendment"), dated as of November
2, 2016, is between SHARPS COMPLIANCE, INC. OF TEXAS, a Texas corporation
("Borrower"), and[REDACTED], a [REDACTED] state-chartered bank ("Lender").


RECITALS:


A.            Borrower and Lender entered into that certain Loan Agreement dated
as of April 9, 2015, as amended by First Amendment to Loan Agreement dated as of
April 7, 2016 (as amended, the "Agreement").


B.             Borrower and Lender now desire to amend the Agreement as herein
set forth.


NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


ARTICLE I.


Definitions


Section 1.1.      Definitions.  Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the meanings given to such terms
in the Agreement, as amended hereby.


ARTICLE II.


Amendments


Section 2.1.      Amendment to Certain Definitions.  Effective as of the date
hereof, (a) the definition of each of the following terms contained in Section
1.1 of the Agreement is amended to read in its respective entirety as follows:
 

--------------------------------------------------------------------------------

"Debt Service Coverage Ratio" means for Parent and its Subsidiaries, on a
consolidated basis, as of any date (a) EBITDA for the period ended as of such
date, divided by (b) the sum of (i) Principal Payments Paid for the period ended
as of such date, plus (ii) Interest Expense for the period ended as of such
date.


"EBITDA" means for Parent and its Subsidiaries, on a consolidated basis for any
period, the sum of (a) Net Income for such period, plus (b) without duplication
and to the extent deducted in determining such Net Income (i) Interest Expense
for such period, plus (ii) Income Tax Expense for such period, plus (iii)
depreciation and amortization for such period, plus (iv) one-time acquisition
costs, including legal fees, investment banker fees, accounting fees and
recording fees, approved by Lender in its sole discretion for such period.


(b)            Effective as of the date hereof, the following definitions shall
be added to Section 1.1 of the Agreement in proper alphabetical order:
 
"Principal Payments Paid" means, for Parent and its Subsidiaries, on a
consolidated basis, for any period, that portion of the Debt of Parent and its
Subsidiaries which was paid or due to be paid during such period, including, in
the case of Debt consisting of Capitalized Lease Obligations, the amount which
was paid or due to be paid during such period on such Capitalized Lease
Obligations.


Section 2.2.      Amendment to Section 10.2.  Effective as of the date hereof,
Section 10.2 of the Agreement is amended to read in its entirety as follows:


 Section 10.2.    Debt Service Coverage Ratio.  Parent will at all times
maintain a Debt Service Coverage Ratio of not less than 1.35 to 1.00.  The Debt
Service Coverage Ratio will be calculated and tested quarterly as of the last
day of each fiscal quarter of Parent, commencing with the fiscal quarter ending
December 31, 2016 for the period of four quarters ended as of such date (a
_rolling or trailing four quarters_ basis).


Section 2.3.      Amendment to Exhibits.  Effective as of the date hereof,
Exhibit "K" (No Default Certificate) to the Agreement is amended to conform in
its entirety to Annex "A" to this Amendment.
 
-2-

--------------------------------------------------------------------------------

ARTICLE III.


Conditions Precedent


Section 3.1.      Conditions.  The effectiveness of this Amendment is subject to
the receipt by Lender of the following in form and substance satisfactory to
Lender:


(a)       Certificate.  A certificate of the Secretary or another officer of
Borrower acceptable to Lender certifying (i) resolutions of the board of
directors of Borrower which authorize the execution, delivery and performance by
Borrower of this Amendment and the other Loan Documents to which Borrower is or
is to be a party and (ii) the names of the officers of Borrower authorized to
sign this Amendment and each of the other Loan Documents to which Borrower is or
is to be a party together with specimen signatures of such officers.


(b)      Governmental Certificates.  Certificates issued by the appropriate
government officials of the state of incorporation of Borrower as to the
existence and active standing of Borrower.


(c)      Additional Information.  Such additional documents, instruments and
information as Lender may request.


Section 3.2.     Additional Conditions.  The effectiveness of this Amendment is
also subject to the satisfaction of the additional conditions precedent that (a)
the representations and warranties contained herein and in all other Loan
Documents, as amended hereby, shall be true and correct as of the date hereof as
if made on the date hereof, (b) all proceedings, corporate or otherwise, taken
in connection with the transactions contemplated by this Amendment and all
documents, instruments and other legal matters incident thereto shall be
satisfactory to Lender, and (c) no Event of Default or Unmatured Event of
Default shall have occurred and be continuing.
 
-3-

--------------------------------------------------------------------------------

ARTICLE IV.


Ratifications, Representations, and Warranties


Section 4.1.      Ratifications.  The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Agreement are ratified and confirmed
and shall continue in full force and effect.  Borrower and Lender agree that the
Agreement as amended hereby shall continue to be the legal, valid and binding
obligation of such Persons enforceable against such Persons in accordance with
its terms.


Section 4.2.      Representations, Warranties and Agreements.  Borrower hereby
represents and warrants to Lender that (a) the execution, delivery, and
performance of this Amendment and any and all other Loan Documents executed or
delivered in connection herewith have been authorized by all requisite corporate
action on the part of Borrower and will not violate the Organizational Documents
of Borrower, (b) the representations and warranties contained in the Agreement
as amended hereby, and all other Loan Documents are true and correct on and as
of the date hereof as though made on and as of the date hereof, (c) after giving
effect to the waivers contained in Section 5.10, no Event of Default or
Unmatured Event of Default has occurred and is continuing, (d) after giving
effect to the waivers contained in Section 5.10, Borrower is in full compliance
with all covenants and agreements contained in the Agreement as amended hereby,
(e) Borrower is indebted to Lender pursuant to the terms of the Notes, as the
same may have been renewed, modified, extended or rearranged, including, without
limitation, any renewals, modifications and extensions made pursuant to this
Amendment, (f) the liens, security interests, encumbrances and assignments
created and evidenced by the Loan Documents are, respectively, valid and
subsisting liens, security interests, encumbrances and assignments and secure
the Notes, as the same may have been renewed, modified or rearranged, including,
without limitation, any renewals, modifications and extensions made pursuant to
this Amendment, and (g) Borrower has no claims, credits, offsets, defenses or
counterclaims arising from the Loan Documents or Lender's performance under the
Loan Documents.
 
-4-

--------------------------------------------------------------------------------

ARTICLE V.


Miscellaneous


Section 5.1.      Survival of Representations and Warranties.  All
representations and warranties made in this Amendment or any other Loan
Documents including any Loan Document furnished in connection with this
Amendment shall fully survive the execution and delivery of this Amendment and
the other Loan Documents, and no investigation by Lender or any closing shall
affect the representations and warranties or the right of Lender to rely on
them.


Section 5.2.      Reference to Agreement.  Each of the Loan Documents, including
the Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement, as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement, as amended hereby.


Section 5.3.      Expenses of Lender.  As provided in the Agreement, Borrower
agrees to pay on demand all costs and expenses incurred by Lender in connection
with the preparation, negotiation and execution of this Amendment and the other
documents and instruments executed pursuant hereto and any and all amendments,
modifications and supplements thereto, including, without limitation, the costs
and fees of Lender's legal counsel, and all costs and expenses incurred by
Lender in connection with the enforcement or preservation of any rights under
the Agreement, as amended hereby, or any other Loan Document, including, without
limitation, the costs and fees of Lender's legal counsel.


Section 5.4.       Severability.  Any provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.


SECTION 5.5.          APPLICABLE LAW.  THIS AMENDMENT AND ALL OTHER LOAN
DOCUMENTS EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE
PERFORMABLE IN HOUSTON, HARRIS COUNTY, TEXAS AND SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.
 
-5-

--------------------------------------------------------------------------------

Section 5.6.      Successors and Assigns.  This Amendment is binding upon and
shall inure to the benefit of Lender and Borrower and their respective
successors and assigns, except Borrower may not assign or transfer any of its
rights or obligations hereunder without the prior written consent of Lender.


Section 5.7.      Counterparts.  This Amendment and the other Loan Documents may
be executed in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same instrument.  Delivery of an executed signature page of this
Amendment and/or any other Loan Document by a scanned PDF attached to an e-mail
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.


Section 5.8.      Effect of Waiver.  No consent or waiver, express or implied,
by Lender to or for any breach of or deviation from any covenant, condition or
duty by Borrower shall be deemed a consent or waiver to or of any other breach
of the same or any other covenant, condition or duty.


Section 5.9.      Headings.  The headings, captions, and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.


Section 5.10.            Waiver of Failure to Comply with Certain Financial
Covenants. By its execution of this Amendment, Lender waives compliance by
Borrower with the provisions of Section 10.2 of the Agreement for the fiscal
quarter ending September 30, 2016, and Lender waives all Events of Default which
may arise under the Agreement as a result of Borrower's failure to comply with
Section 10.2 of the Agreement for the fiscal quarter ending September 30, 2016. 
The waivers contained in this Section 5.10 do not constitute a waiver of any
other provision of, or requirement of the Agreement, nor do they constitute a
waiver of compliance with Section 10.2 of the Agreement except as of the fiscal
quarter ending September 30, 2016.


SECTION 5.11.        RELEASE.  IN CONSIDERATION OF LENDER=S AGREEMENTS CONTAINED
HEREIN, BORROWER (FOR ITSELF AND ON BEHALF OF ITS DIRECTORS, MEMBERS,
SHAREHOLDERS, MANAGERS, OFFICERS, EMPLOYEES, AGENTS, PRINCIPALS, AFFILIATES,
PREDECESSORS, HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS) HEREBY
WAIVES, AND RELEASES LENDER AND ITS OFFICERS, EMPLOYEES, AGENTS, DIRECTORS,
SHAREHOLDERS, SUBSIDIARIES, PREDECESSORS, SUCCESSORS AND ASSIGNS FROM, ANY AND
ALL CLAIMS, LOSSES, LIABILITIES, DAMAGES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS' FEES) , WHETHER KNOWN OR UNKNOWN, ASSERTED OR UNASSERTED, THAT
DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO (A) THE NEGOTIATION, EXECUTION,
PERFORMANCE, ADMINISTRATION OR ENFORCEMENT OF THE AGREEMENT, ANY OTHER RELATED
DOCUMENT OR THIS AMENDMENT, (B) ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
AGREEMENT, ANY OTHER RELATED DOCUMENT OR THIS AMENDMENT OR (C) ANY BREACH BY
BORROWER OF ANY COVENANT, AGREEMENT OR REPRESENTATION CONTAINED IN THE
AGREEMENT, ANY OTHER RELATED DOCUMENT OR THIS AMENDMENT
 
-6-

--------------------------------------------------------------------------------

SECTION 5.12.       INDEMNIFICATION.  BORROWER, INDIVIDUALLY AND ON BEHALF OF
ITS DIRECTORS, MEMBERS, SHAREHOLDERS, MANAGERS, OFFICERS, EMPLOYEES, AGENTS,
PRINCIPALS, AFFILIATES, PREDECESSORS, HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS
AND ASSIGNS (COLLECTIVELY, THE "INDEMNIFYING PARTIES"), HEREBY UNCONDITIONALLY
AND IRREVOCABLY INDEMNIFIES AND HOLDS HARMLESS LENDER AND ITS OFFICERS,
EMPLOYEES, ATTORNEYS, AGENTS, DIRECTORS, SHAREHOLDERS, SUBSIDIARIES,
PREDECESSORS, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE "INDEMNIFIED PARTIES")
FROM AND AGAINST ANY AND ALL COSTS, EXPENSES, CLAIMS, DEMANDS, DAMAGES, ACTIONS,
CAUSES OF ACTION, LIABILITY OR SUITS AT LAW OR IN EQUITY, OF WHATEVER KIND OR
NATURE, WHETHER ARISING UNDER STATE OR FEDERAL LAW, RULE OR REGULATION, WHETHER
NOW EXISTING OR HEREAFTER ARISING, WHETHER KNOWN OR UNKNOWN OR ASSERTED OR
UNASSERTED, THAT DIRECTLY OR INDIRECTLY IN ANY WAY RELATE TO, ARE BASED UPON, OR
ARISE OUT OF ANY CIRCUMSTANCE, EVENT, MATTER, OCCURRENCE, COURSE OF DEALING,
TRANSACTION, FACT, ACT, OMISSION, OBLIGATION, DUTY, RESPONSIBILITY, WARRANTY,
STATEMENT OR REPRESENTATION WHATSOEVER RELATED IN ANY WAY TO (A) THE AGREEMENT,
(B) THIS AMENDMENT, (C) ANY OTHER RELATED DOCUMENT OR (D) ANY DOCUMENTS OR
INSTRUMENTS EXECUTED IN CONNECTION WITH OR IN EVIDENCE OF ANY INDEBTEDNESS
BETWEEN BORROWER AND LENDER (ALL OF WHICH CLAIMS ARE REFERRED TO COLLECTIVELY AS
THE "INDEMNIFIED CLAIMS"), INCLUDING, WITH RESPECT TO ALL OF THE ABOVE,
INDEMNIFIED CLAIMS WHICH AROSE FROM THE NEGLIGENCE OF AN INDEMNIFIED PARTY,
PROVIDED THAT THE OBLIGATIONS OF THE INDEMNIFYING PARTIES UNDER THIS SECTION
SHALL NOT APPLY TO THE EXTENT AN INDEMNIFIED CLAIM AROSE FROM AN INDEMNIFIED
PARTY'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  EACH INDEMNIFYING PARTY HEREBY
COVENANTS AND AGREES NOT TO IN ANY MANNER WHATSOEVER SUE ANY INDEMNIFIED PARTY
IN ANY COURT OR TRIBUNAL OR BRING ANY ACTION, LAWSUIT OR CAUSE OF ACTION
(WHETHER BY WAY OF DIRECT ACTION, COUNTERCLAIM, CROSSCLAIM OR INTERPLEADER)
AGAINST ANY INDEMNIFIED PARTY IN ANY MANNER WHATSOEVER BASED UPON ANY MATTER
DIRECTLY OR INDIRECTLY RELATED TO ANY INDEMNIFIED CLAIM.
 
-7-

--------------------------------------------------------------------------------

SECTION 5.13.        BINDING ARBITRATION.  (A)  AS DETAILED IN THE FOLLOWING
PARAGRAPHS, UNDER THIS PROVISION, BOTH BORROWER AND LENDER EXPRESSLY WAIVE
RIGHTS TO PURSUE OR RESOLVE DISPUTES BETWEEN THEM IN COURT OR IN A CLASS ACTION
(REGARDLESS OF WHETHER THAT CLASS ACTION IS BROUGHT IN COURT OR IN ARBITRATION).


(B)          DISPUTES, CLAIMS, OR CONTROVERSIES (HEREINAFTER "DISPUTES") BETWEEN
OR AMONG BORROWER AND LENDER ARISING OUT OF OR RELATED TO THIS AMENDMENT, THE
AGREEMENT AND/OR ANY OTHER LOAN DOCUMENT TO WHICH BORROWER IS A PARTY SHALL BE
RESOLVED BY BINDING ARBITRATION.  DISPUTES SHALL INCLUDE ALL CLAIMS,
COUNTERCLAIMS, CROSS‑CLAIMS, THIRD PARTY CLAIMS, INTERPLEADERS, OR CONTROVERSIES
ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE AGREEMENT, ANY OTHER LOAN
DOCUMENT AND/OR ANY ACTION TAKEN (OR ANY OMISSION TO TAKE ANY ACTION) IN
CONNECTION WITH THE FOREGOING.  DISPUTES SHALL BE SUBJECT TO BINDING ARBITRATION
REGARDLESS OF THE NATURE OF THE CAUSES OF ACTION ASSERTED OR THE RELIEF OR
REMEDY SOUGHT.  DISPUTES HEREUNDER INCLUDE NOT ONLY DISPUTES THAT BORROWER AND
LENDER MAY HAVE AGAINST EACH OTHER, BUT ALSO DISPUTES THAT BORROWER AND LENDER
MAY HAVE AGAINST EACH OTHER=S AFFILIATES, PREDECESSORS, SUCCESSORS, ASSIGNS,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES.


(C)          BORROWER AND LENDER AGREE THAT ARBITRATION REPLACES THE RIGHT TO GO
TO COURT, AND THUS THE PARTIES WAIVE ANY RIGHT TO HAVE DISPUTES TRIED BEFORE A
JUDGE OR A JURY.


(D)          BORROWER AND LENDER ALSO AGREE THAT NEITHER PARTY WILL BE ABLE TO
PURSUE DISPUTES AS A CLASS ACTION OR OTHER REPRESENTATIVE ACTION (SUCH AS AN
ACTION IN THE FORM OF A PRIVATE ATTORNEY GENERAL) IN COURT OR IN ARBITRATION,
AND THE PARTIES WAIVE THE RIGHT TO DO SO.  IF THE PRECEDING SENTENCE IS HELD TO
BE INVALID BY A COURT OF LAW, THEN ANY CLASS OR REPRESENTATIVE ACTION WILL NOT
BE RESOLVED THROUGH ARBITRATION AND WILL BE RESOLVED IN COURT.
 
-8-

--------------------------------------------------------------------------------

(e)            Because this arbitration provision is made pursuant to
transactions involving interstate commerce, the parties acknowledge and agree
that it shall be governed by the Federal Arbitration Act, 9 U.S.C. '' 1, et
seq., as the same may be amended from time to time.


(f)            The party pursuing Disputes in arbitration must pursue the
Disputes before the American Arbitration Association ("AAA") under the AAA
Commercial Finance rules (the "Commercial Finance Rules").  The Commercial
Finance Rules and related forms may be obtained from and Disputes may be filed
at American Arbitration Association, 335 Madison Avenue, Floor 10, New York, NY
10017‑4605, 800‑778‑7879, www.adr.org.  Any arbitration hearing shall be held at
a place chosen by the arbitrator(s) or AAA within the federal district in which
Borrower's principal place of business is located, or at some other place to
which Lender and Borrower agree in writing.  Judgment upon any arbitration award
may be entered in any court having jurisdiction.


(g)            In arbitration, resolution of Disputes shall be based solely upon
the law of the State of Texas and, where applicable, the United States of
America.  The arbitrator or arbitrators may not add to, modify, invalidate, or
ignore any provision of this agreement or the controlling law.  Defenses based
on statutes of limitation, estoppel, waiver, laches and similar doctrines, that
would otherwise be applicable to an action brought by a party, shall be
applicable in any such arbitration proceeding.  In the event of any conflict
between the Commercial Finance Rules and this arbitration provision, the terms
of this arbitration provision control.


(h)           This arbitration provision shall survive termination of the
Agreement.  If any portion of this provision is deemed invalid or unenforceable,
the remaining portions shall nevertheless remain in force.


SECTION 5.14.        WAIVER OF JURY TRIAL.  IN THE EVENT THAT THE FOREGOING
BINDING ARBITRATION PROVISION IS DEEMED UNENFORCEABLE, AND THUS LENDER AND
BORROWER ARE REQUIRED TO LITIGATE IN COURT, LENDER AND BORROWER HEREBY WAIVE THE
RIGHT TO ANY JURY TRIAL IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES, WHETHER
ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE AGREEMENT OR ANY OTHER LOAN
DOCUMENT BROUGHT BY EITHER PARTY AGAINST THE OTHER.
 
-9-

--------------------------------------------------------------------------------

SECTION 5.15.        ENTIRE AGREEMENT.  THIS AMENDMENT AND ALL OTHER
INSTRUMENTS, DOCUMENTS, AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH
THIS AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THIS AMENDMENT AND THE OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS AMENDMENT, AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO ORAL
AGREEMENTS AMONG THE PARTIES HERETO.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]
 
-10-

--------------------------------------------------------------------------------

Executed as of the date first written above.



 
BORROWER:
       
SHARPS COMPLIANCE, INC. OF TEXAS
       
By:
       
Diana Precht Diaz
   
Vice President and Chief Financial Officer
       
LENDER:
       
[REDACTED]
       
By:
       
[REDACTED]
   
Vice President

 
-11-

--------------------------------------------------------------------------------

LIST OF ANNEXES
 
Annex
Document
   
A
No Default Certificate

 
-12-

--------------------------------------------------------------------------------

ANNEX "A"


No Default Certificate
 
 

--------------------------------------------------------------------------------